Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

                                       CONTINUED EXAMINATIONS     

       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2022 has been entered. 


      Applicant’s amendment in the reply filed on 11/2/2022 is acknowledged, with the additional newly added Claims 3-8, 10, 13-14, 16, and 18.  Claims 1-2, 9, 11, 12, 15, and 17 are pending.  Any rejection that is not reiterated is hereby withdrawn.
Claims 1-2, 9, 11, 12, 15, and 17 are examined on the merits.



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11, and 15 remain rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gong (Gong, Pharmacokinetic comparisons by UPLC-MS/MS of isomer paeoniflorin and albiflorin after oral administration decoctions of single-herb Radix Paeoniae Alba and Zengmian Yiliu prescription to rats. Biomedical chromatography : BMC, (2015 Mar) Vol. 29, No. 3, pp. 416-24).  
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 8/2/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 11/2/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Gong teaches Zengmian Yiliu (ZMYL), a traditional Chinese formula, is designed to improve clinical efficacy and reduce adverse effects in combination with cisplatin (thus claims 4 and 7 are met) in ovarian cancer chemotherapy.  In ZMYL, Radix Paeoniae Alba (RPA, made from root of Paeonia lactiflora Pall.) acts as an adjunctive drug in cancer treatment by ameliorating side effects induced by radio- and chemotherapy (thus consisting of, thus an active ingredient that inherently prevents, alleviates or treats muscle loss, thus claims 15, and 17 are met).  The pharmacokinetics differences between isomer albiflorin and paeoniflorin, the main components of RPA, after oral administration decoction (thus claim 2 is met, thus a food, thus claim 11 is met, thus with water, thus a pharmaceutical acceptable carrier, thus a pharmaceutical composition, thus claim 15 is met, thus an extract of Paeonia radix) of single-herb RPA (thus consisting of) and ZMYL were compared using a sensitive and accurate UPLC-MS/MS.  The results indicate that there are statistically significant differences between the pharmacokinetic parameters: decreasing area under the plasma concentration-time curve (AUC), maximum concentration (Cmax ), elimination rate constant (Ke ) and increasing apparent volume of distribution (Vd ) and clearance (CL) for albiflorin, increasing distribution half-life (T1/2d ) and decreasing elimination half-life (T1/2e ), distribution rate constant (Kd ) and absorption rate constant (Ka ) for paeoniflorin in the ZMYL group compared with the single-herb RPA group.  In comparison with albiflorin, the pharmacokinetic parameters of paeoniflorin included significantly increasing mean residence time (MRT) and Vd, decreasing CL and Ke in the single-herb RPA group and increasing MRT and T1/2d and decreasing CL, Ke and Kd in the ZMYL group.  Both paeoniflorin and albiflorin are more likely, as the main active ingredients in RPA and ZMYL, to play a variety of pharmacological effects, and herb-herb interactions occur, resulting in different pharmacokinetics of albiflorin and paeoniflorin in RPA and ZMYL (see Abstract). Gong teaches in the single-herb RPA group, animals were administered an oral dose of 3.57 g/kg single-herb RPA decoction (16.53 mg/kg albiflorin and 5.30 mg/kg paeoniflorin) (page 419, 2nd column, 2nd paragraph).

Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that “Gong clearly does not describe administering RPA to prevent, alleviate, or treat muscle loss” (page 1, last paragraph bridging page 2).
This is not found persuasive. “preventing muscle loss” does not require a subject having the symptom of “muscle loss”, since everyone needs to prevent muscle loss, it reads on anyone who is being administered with the Paeoniae radix.

            Claims 1-2, 9, 11, and 15 remain rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ou (Ou, Paeonia lactiflora Pall inhibits bladder cancer growth involving phosphorylation of Chk2 in vitro and in vivo. Journal of ethnopharmacology, (2011 Apr 26) Vol. 135, No. 1, pp. 162-72).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 8/2/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 11/2/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
Ou teaches AB   ETHNOPHARMACOLOGICAL RELEVANCE:  Extracts of Paeonia lactiflora Pall (RPA), a traditional Chinese medicines has been shown to treat cancers. AIM OF THE STUDY:  The purpose of this study is to evaluate the anticancer effect of RPA in urinary bladder carcinoma in vitro and in vivo. MATERIALS AND METHODS:  The cell viability was analyzed with DAPI.  Flow cytometry and Western blot were used to study the apoptosis and cell cycle related mechanism.  A rat model of bladder cancer was induced by N-butyl-N-(4-hydroxybutyl) nitrosamine (OH-BBN).  Tumors were analyzed with immunohistochemical analysis. RESULTS:  Our data suggested that RPA inhibits growth of bladder cancer via induction of apoptosis and cell cycle arrest.  Treatment of TSGH-8301 cells with RPA resulted in G2-M phase arrest that was associated with a marked decline in protein levels of cdc2, cyclin B1, cell division cycle 25B (Cdc25B) and Cdc25C.  We also reported that RPA-mediated growth inhibition of TSGH-8301 cells was correlated with activation of checkpoint kinase 2 (Chk2).  Herein, we further evaluated urinary bladder cancer using a model of bladder cancer induced by OH-BBN.  Analysis of tumors from RPA-treated rats showed significant decrease in the expression of Bcl2, cyclin D1, and PCNA, and increase in the expression of p-Chk2 (Thr-68), Bax, and Cip1/p21. CONCLUSION:  Our data provide the experimental evidence that RPA could modulate apoptosis in models of bladder cancer (see Abstract). Ou teaches Paeonia lactiflora Pall (radix paeoniae alba; RPA) is a traditional Chinese herbal medicine (page 162, 2nd column, last paragraph). Ou teaches to prepare the aqueous extract of RPA, 100 g of dried material was extracted with 3L of boiling water for 2 h (it is a general practice to use distilled water in the lab, thus claim 2 is met) (page 163, 1st column, 3rd paragraph). Ou teaches mice in groups 3 and 4 were also administered RPA (0.5, 1.0 g/kg) in the drinking water, respectively, 5 d/we for 26 weeks (page 164, 1st column, 2nd paragraph) (thus a food, thus claim 11 is met, thus with water, thus a pharmaceutical acceptable carrier, thus a pharmaceutical composition, thus claim 15 is met; thus an active ingredient with inherent mechanism that prevents, alleviates or treats muscle loss, thus claims 15, and 17 are met).
Therefore, the reference is deemed to anticipate the instant claim above.

Applicant argues that “Ou clearly does not describe administering RPA to prevent, alleviate, or treat muscle loss” (page 2, 3rd paragraph).
This is not found persuasive. “preventing muscle loss” does not require a subject having the symptom of “muscle loss”, since everyone needs to prevent muscle loss, it reads on anyone who is being administered with the Paeoniae radix.


Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 9, 11, 12, 15, and 17 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gong as applied to claims 1-2, 9, 11, and 15 above, and further in view of Kang et al (Kang et al, Yield of Paeonia Radix and changes of paeoniflorin concentration in Paeonia Radix with different growing stages. Korean Journal of Crop Science (1994), Volume 39, Number 4, pp. 397-404).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 8/2/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 11/2/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Gong are set forth above and applied as before.
The teachings of Gong do not specifically teach the food composition comprises protein, carbohydrates, and fat.
Kang et al teach four-year-old roots of Paeonia lactiflora (cultivars Euisung and Milyang) were lifted on 8 dates between Feb. and Oct. and analysed for paeoniflorin concentration and other chemical constituents. Root yields were assessed on 19 Aug., 18 Sep. and 17 Oct. Paeoniflorin concentration peaked in May (flowering time); it was 4.93% in cv. Euisung and 7.81% in cv. Milyang, and was higher in the latter cultivar at all stages. The lowest dry matter content (23%) was also observed in May. Data on total sugars (thus the claimed carbohydrates), starch, protein, fat, fibre and ash concentrations are tabulated (thus a food composition comprises protein, carbohydrates, and fat) (see page 13, Table 2 of the translation). A serious root infection in Oct. reduced stem length, stem number/plant, the proportion of healthy stems, and the number and/or length of thick roots in one or both cultivars. Harvesting in late Aug. to mid-Sep. is recommended (see Abstract).
Therefore, as evidenced by Kang et al, roots of Paeonia lactiflora contains the claimed protein, carbohydrates and fat (thus a food composition).
From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

	       Applicant argues that “Applicant further notes that the claims recite a composition that includes Paeoniae radix extract, which is not the same as the full P. /actiflora root. Kang does not teach a composition that includes the Paeoniae radix extract in addition to protein, carbohydrates, and fat” (page 3, 1st paragraph).
            This is not found persuasive. Although Kang does not teach Paeoniae radix extract per se, since Paeoniae radix itself contains protein, carbohydrates, and fat, the water extract of Gong would necessarily contain protein, carbohydrates, and fat. Applicant is noted that there is no specific amount or ratio of protein, carbohydrates, and fat recited in the claims.

Claims 1-2, 9, 11, 12, 15, and 17 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Ou as applied to claims 1-2, 9, 11, and 15 above, and further in view of Kang et al (Kang et al, Yield of Paeonia Radix and changes of paeoniflorin concentration in Paeonia Radix with different growing stages. Korean Journal of Crop Science (1994), Volume 39, Number 4, pp. 397-404).
This rejection is maintained for reasons of record set forth in the Office Action mailed out on 8/2/2022, repeated below, slightly altered to take into consideration Applicant’s amendment filed on 11/2/2022. Applicants’ arguments filed have been fully considered but they are not deemed to be persuasive.
The teachings of Ou are set forth above and applied as before.
The teachings of Ou do not specifically teach the food composition comprises protein, carbohydrates, and fat.
Kang et al teach four-year-old roots of Paeonia lactiflora (cultivars Euisung and Milyang) were lifted on 8 dates between Feb. and Oct. and analysed for paeoniflorin concentration and other chemical constituents. Root yields were assessed on 19 Aug., 18 Sep. and 17 Oct. Paeoniflorin concentration peaked in May (flowering time); it was 4.93% in cv. Euisung and 7.81% in cv. Milyang, and was higher in the latter cultivar at all stages. The lowest dry matter content (23%) was also observed in May. Data on total sugars (thus the claimed carbohydrates), starch, protein, fat, fibre and ash concentrations are tabulated (thus a food composition comprises protein, carbohydrates, and fat) (see page 13, Table 2 of the translation). A serious root infection in Oct. reduced stem length, stem number/plant, the proportion of healthy stems, and the number and/or length of thick roots in one or both cultivars. Harvesting in late Aug. to mid-Sep. is recommended (see Abstract).
Therefore, as evidenced by Kang et al, roots of Paeonia lactiflora contains the claimed protein, carbohydrates and fat (thus a food composition).
              From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	            Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

             Applicant argues that “Applicant further notes that the claims recite a composition that includes Paeoniae radix extract, which is not the same as the full P. /actiflora root. Kang does not teach a composition that includes the Paeoniae radix extract in addition to protein, carbohydrates, and fat” (page 3, 3rd paragraph from the bottom).
            This is not found persuasive. Although Kang does not teach Paeoniae radix extract per se, since Paeoniae radix itself contains protein, carbohydrates, and fat, the water extract of Ou would necessarily contain protein, carbohydrates, and fat. Applicant is noted that there is no specific amount or ratio of protein, carbohydrates, and fat recited in the claims.

            Applicant's arguments have been fully considered but they are not persuasive, and therefore the rejections in the record are maintained.
	            

Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655